DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-4, 9-10, 12, 14, 16, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schlaminger (US 20100159500 A1) (herein after Schlaminger)[cited in the IDS filed by the applicant].

Regarding claim 1, Schlaminger teaches a method, comprising: obtaining a first light absorbance profile of the blood sample (para [0018)(0023); irradiation of the measuring light which is radiated from a measuring light source on the blood sample during haemolysis, detecting of measuring light values at several measuring points of time for measuring light transmitted through and/or reflected by the blood sample by means of a detector device); hemolyzing the blood sample to generate a hemolyzed sample of blood (para [0055); A meaningful form of the invention provides that a blood sample is haemolysed by means of a haemolysis device);
obtaining a second light absorbance profile of the hemolyzed sample of blood (para [0018)-(0023); irradiation of the measuring light which is radiated from a measuring light source on the blood sample during haemolysis, detecting of measuring light values at several measuring points of time for measuring light transmitted through and/or reflected by the blood sample by means of a detector device); and
determining a level of hemolysis in the blood sample by comparing the first light absorbance profile and the second light absorbance profile (para [0018)-(0023); 
detection of the measuring light values for the measuring light transmitted through and/or reflected by the blood sample can take place continuously or discontinuously), it would have been obvious to one of ordinary skill in the art to begin the continuous collection prior to the hemolyzing to obtain an absorbance profile of the whole blood sample. Additionally, Schlaminger teaches wherein the level of hemolysis of the blood sample can be also compared to a target or calibration absorption spectrum to determine the hemolysis degree (para [0060);
A further embodiment of the invention provides that, for the at least one target absorption spectrum, a measured calibration absorption spectrum is used. The measured calibration absorption spectrum can be determined experimentally for a with surety haemolysed blood sample. It can also be provided in a form that both the model absorption spectrum and the measured calibration absorption spectrum are taken for determination of the measure of the haemolysis degree), and it would have been obvious to one of ordinary skill in the art to recognize that the level of hemolysis in the whole blood sample before hemolysis can be determined from the method by comparing the obtained absorption profiles to each other and to the target or calibration absorption spectrum.
[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].


Regarding claim 2, Schlaminger teaches the method further comprising: placing the whole blood sample in a sample holder of a sample analyzer (para [0065); the blood sample located In a measuring chamber 1); but does not specifically teach directing the whole blood sample to a hemolyzer before hemolyzing the whole blood sample; and after hemolyzing the whole blood sample, directing the hemolyzed sample of blood to the sample holder in the sample analyzer. However, Schlaminger teaches wherein the hemolyzer can be provided in a separate device (para [0032); The above-mentioned devices can be provided individually or in combination in a haemolysator), and it would have been obvious to one of ordinary skill in the art to therefore instead direct the whole blood sample to a hemolyzer before hemolyzing the whole blood sample; and after hemolyzing the whole blood sample, directing the hemolyzed sample of blood to the sample holder in the sample analyzer, if the hemolyzer is provided as a separate device instead of built in with the analyzer.

Regarding claim 3, Schlaminger teaches the method wherein obtaining the first light absorbance profile includes directing a first light signal into the whole blood sample, and wherein obtaining the second light absorbance profile includes directing a second light signal into the hemolyzed sample of blood (para (0018]-(0023]; irradiation of the measuring light which is radiated from a measuring light source on the blood sample during haemolysis, detecting of measuring light values at several measuring 

Regarding claim 4, Schlaminger teaches the method wherein determining the level of hemolysis in the whole blood sample includes: identifying a first contribution of constituents of the whole blood sample to the first light absorbance profile (para (0018)-(0023]; irradiation of the measuring light which is radiated from a measuring light source on the blood sample during haemolysis, detecting of measuring light values at several measuring points of time for measuring light transmitted through and/or reflected by the blood sample by means of a detector device); identifying a second contribution of constituents of the hemolyzed blood sample to the second light absorbance profile (para [0018]-(0023]; irradiation of the measuring light which is radiated from a measuring light source on the blood sample during haemolysis, detecting of measuring light values at several measuring points of time for measuring light transmitted through and/or reflected by the blood sample by means of a detector device); and determining the level of hemolysis based on the difference between 1) the first contribution of constituents of the whole blood sample to the first light absorbance profile, and 2) the second contribution of constituents of the hemolyzed blood sample to the second light absorbance profile (para [0018]-(0023]; comparison of several of the measuring light values for different measuring points of time and determination of a measure for the haemolysis progress by means of an evaluation device by forming a time-dependent course for the measuring light values from the detected measuring light values and determining for the time-dependent course at least section-wise a gradient of an 

Regarding claim 9, Schlaminger teaches the method wherein determining the level of hemolysis in the whole blood sample includes: identifying a first contribution of constituents of the whole blood sample to the first light absorbance profile (para [0018]-(0023];
irradiation of the measuring light which is radiated from a measuring light source on the blood sample during haemolysis, detecting of measuring light values at several measuring points of time for measuring light transmitted through and/or reflected by the blood sample by means of a detector device); identifying a second contribution of constituents of the hemolyzed blood sample to the second light absorbance profile (para (0018]-(0023]; irradiation of the measuring light which is radiated from a measuring light source on the blood sample during haemolysis, detecting of measuring light values at several measuring points of time for measuring light transmitted through and/or reflected by the blood sample by means of a detector device); quantifying the level of hemolysis in the whole blood sample via a hemolysis model, wherein the hemolysis model outputs the level of hemolysis based on a) the first contribution of constituents of the whole blood sample to the first light absorbance profile, and b) the second contribution of constituents of the hemolyzed blood sample to the second light absorbance profile (para [0060]; A further embodiment of the invention provides that, for the at least one target absorption spectrum, a measured calibration absorption spectrum is used. The measured calibration absorption spectrum can be determined 

Regarding claim 10, Schlaminger teaches the method wherein determining the level of hemolysis in the whole blood sample includes: identifying a first contribution of constituents of the whole blood sample to the first light absorbance profile (para [0018]-(0023]; irradiation of the measuring light which is radiated from a measuring light source on the blood sample during haemolysis, detecting of measuring light values at several measuring points of time for measuring light transmitted through and/or reflected by the blood sample by means of a detector device); identifying a second contribution of constituents of the hemolyzed blood sample to the second light absorbance profile (para (0018]-(0023]; irradiation of the measuring light which is radiated from a measuring light source on the blood sample during haemolysis, detecting of measuring light values at several measuring points of time for measuring light transmitted through and/or reflected by the blood sample by means of a detector device); and determining the level of hemolysis in the whole blood sample based on a reference module of hemolysis levels of whole blood that correspond to first and second contributions of constituents of blood to the first and second absorbance profiles, respectively (para [0060]; A further embodiment of the invention provides that, for the at least one target absorption spectrum, a measured calibration absorption spectrum is used. The measured calibration absorption spectrum can be determined experimentally for a with surety haemolysed blood sample. It can also be provided in a form that both the model 

Regarding claim 12, Schlaminger teaches the method but does not specifically teach wherein directing the hemolyzed sample of blood to sample holder includes routing the hemolyzed sample of blood directly from the hemolyzer to the sample holder. However, while Schlaminger teaches wherein the hemolysis is conducted directly in the sample holder (para (0048]; Typically, haemolysing of the blood sample takes place by means of the application of ultrasound directly on the blood sample located in a measuring cell), Schlaminger also teaches wherein the hemolyzer can be provided in a separate device (para (0032]; The above-mentioned devices can be provided individually or in combination in a haemolysator). Furthermore, it is well known in the art that in the case of separate hemolyzer devices, the hemolyzed sample of blood is directly routed from the hemolyzer to the analyzing device (see Eppes; col 1, In 46-49; A more specific object is to provide a device for anaerobically hemolyzing blood at flow rates compatible with the demands of automated blood analyzing instruments; col 3, In 68 - col 4, In 3; In the instrument in which the above-described hemolyzer is employed, the blood sample flows from output tube 47 to a measurement chamber where it is spectrophotometrically analyzed), and it would have been obvious to one of ordinary skill in the art to route the hemolyzed sample of blood directly from the hemolyzer to the sample holder, should a separate hemolyzer be desired.



a detection unit for obtaining a first light absorbance profile of a blood sample and a second light absorbance profile of a hemolyzed sample of blood (para (0025)-(0030]; In accordance with another aspect of the invention, a device for determination of the haemolysis of a blood sample is provided, which is configured to determine the progress of the haemolysis having: a measuring light source which is configured to irradiate measuring light on the blood sample during haemolysis, a detector device which is configured to detect measuring light values at several measuring points of time for measuring light transmitted through and/or reflected by the blood sample); a hemolyzer for hemolyzing the blood sample into the hemolyzed sample of blood (para (0032]; The above-mentioned devices can be provided individually or in combination in a haemolysator); and a computer processor in communication with the detection unit (para (0065]; Detector 4 is connected to an evaluator 5 by means of which the recorded measuring light values can be evaluated for determination of a transmission and/or absorption), the computer processor configured to execute instructions that determine a level of hemolysis of the whole blood by comparing the first light absorbance profile of the blood sample to the second light absorbance profile of the hemolyzed sample (para (0025)-(0030]; an evaluation device which is configured to compare several of the measuring light values for different measuring points of time and to determine from this a measure for the haemolysis progress by forming, a time-dependent course for the measuring light values from the detected measuring light values and determining for the time-dependent course at least sectionwise the gradient of an assigned measuring 
detection of the measuring light values for the measuring light transmitted through and/or reflected by the blood sample can take place continuously or discontinuously). Accordingly, it would have been obvious to one of ordinary skill in the art to recognize that the initial blood sample can be a whole blood sample to have a first light absorbance profile created before being hemolyzed.


identify a second contribution of constituents of the hemolyzed blood sample to the second light absorbance profile (para [0025)-(0030); In accordance with another aspect of the invention, a device for determination of the haemolysis of a blood sample is provided, which is configured to determine the progress of the haemolysis having: a measuring light source which is configured to irradiate measuring light on the blood sample during haemolysis, a detector device which is configured to detect measuring light values at several measuring points of lime for measuring light transmitted through and/or reflected by the blood sample); and determine the level of hemolysis based on a difference between 1) the first contribution of constituents of the whole blood sample to the first light absorbance profile, and 2) the second contribution of constituents of the hemolyzed blood sample to the second light absorbance profile (para (0025)-(0030); an evaluation device which is configured to compare several of the measuring light values 
Regarding claim 23, Schlaminger teaches the system, but does not specifically teach further comprising a bidirectional flow pump that directs flow between the sample holder and the hemolyzer. However, while Schlaminger teaches wherein the hemolysis is conducted directly in the sample holder (para (0048); Typically, haemolysing of the blood sample takes place by means of the application of ultrasound directly on the blood sample located in a measuring cell), Schlaminger also teaches wherein the hemolyzer can be provided in a separate device (para [0032); The above-mentioned devices can be provided individually or in combination in a haemolysator). Furthermore, it is well known in the art that bidirectional pumps are useful for the control of fluid flow (see Robinson; para (0059); The example embodiments generally show a blood access system with the ability to control fluid flows; para (0059]; Additional capabilities are provided by bidirectional operation of the pumps), and it would have therefore been obvious to one of ordinary skill in the art to include a bidirectional flow pump that directs flow between the sample holder and the hemolyzer, should a separate hemolyzer device be desired.


Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schlaminger in view of Eppes (US 4764021 A) (herein after Eppes)[cited in the IDS filed by the applicant].

Regarding claim 11, Schlaminger teaches the method but does not specifically teach wherein directing the whole blood sample to the hemolyzer includes routing the whole blood sample directly from the sample holder to the hemolyzer. However, while Schlaminger teaches wherein the hemolysis is conducted directly in the sample holder (para [0048]; Typically, haemolysing of the blood sample takes place by means of the application of ultrasound directly on the blood sample located in a measuring cell), Schlaminger also teaches wherein the hemolyzer can be provided in a separate device (para (0032]; The above-mentioned devices can be provided individually or in combination in a haemolysator). Furthermore, it is well known in the art that in the case of separate hemolyzer devices, the hemolyzed sample of blood is directly routed from the hemolyzer to the analyzing device (see to Eppes; col 1, In 46-49; A more specific object is to provide a device for anaerobically hemolyzing blood at flow rates compatible with the demands of automated blood analyzing instruments; col 3, In 58-59; Blood enters hemolyzing chamber 50 through input tube 48 and exits through output tube 47; col 3,
In 68 - col 4, In 3; In the instrument in which the above-described hemolyzer is employed, the blood sample flows from output tube 47 to a measurement chamber where it is spectrophotometrically analyzed), and since in the method taught by Schlaminger the sample is already in the analyzing device (para (0065]; the blood .


Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schlaminger in view of Robinson et al. (US20070244382 A1) (herein after Robinson)[cited in the IDS filed by the applicant].

Regarding claim 13, Schlaminger teaches the method but does not specifically teach further comprising directing the flow of sample between the sample holder and the hemolyzer with a bidirectional pump. However, while Schlaminger teaches wherein the hemolysis is conducted directly in the sample holder (para (0048]; Typically, haemolysing of the blood sample takes place by means of the application of ultrasound directly on the blood sample located in a measuring cell), Schlaminger also teaches wherein the hemolyzer can be provided in a separate device (para (0032]; The above-mentioned devices can be provided individually or in combination in a haemolysator). Furthermore, it is well known in the art that bidirectional pumps are useful for the control of fluid flow (see to Robinson et al.; para (0059]; The example embodiments generally show a blood access system with the ability to control fluid flows; para (0059]; Additional capabilities are provided by bidirectional operation of the pumps), and it would have therefore been obvious to one of ordinary skill in the art to direct the flow of sample 

Regarding claim 15, Schlaminger teaches the system further comprising: a sample holder (para (0065); the blood sample located in a measuring chamber 1); but does not specifically teach a fluid handling unit including a plurality of valves, the valves configured to direct the whole blood sample from the sample holder to the hemolyzer and to the direct the hemolyzed sample of blood to the sample holder. However, while Schlaminger teaches wherein the hemolysis is conducted directly in the sample holder (para (0048); Typically, haemolysing of the blood sample takes place by means of the application of ultrasound directly on the blood sample located in a measuring cell), Schlaminger also teaches wherein the hemolyzer can be provided in a separate device (para (0032); The abovementioned devices can be provided individually or in combination in a haemolysator). Furthermore, it is well known in the art that fluid handling units including a plurality of valves are useful for the control of fluid flow (see Robinson; para (0059); The example embodiments generally show a blood access system with the ability to control fluid flows; para [0078); Valves, pumps, or additional flow control devices can be used; para [0128); A one-way fluid control device (32) (e.g., a check valve) receives connects so as to receive fluid from fluid transport apparatus (53) and deliver to a junction (33)), and it would have therefore been obvious to one of ordinary skill in the art to include a fluid handling unit including a plurality of valves, the valves configured to direct the whole blood sample from the sample holder to the .


Claims 5-8 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schlaminger in view of Shepherd et al. (US 6,262,798) (herein after Shepherd)[cited in the IDS filed by the applicant].
Regarding claim 5, Schlaminger teaches the method wherein determining the level of hemolysis in the whole blood sample includes: identifying a first contribution of constituents of the whole blood sample to the first light absorbance profile (para (0018)-(0023]; irradiation of the measuring light which is radiated from a measuring light source on the blood sample during haemolysis, detecting of measuring light values at several measuring points of time for measuring light transmitted through and/or reflected by the blood sample by means of a detector device); but does not specifically teach identifying at least one optical interference of the whole blood sample; and correcting the first light absorbance profile based on 1) the first contribution of constituents of the whole blood sample, and 2) the at least one optical interference of the whole blood sample. However, Shepherd teaches identifying optical interferences such as light scattering of the blood cells in a blood sample and using that information to correct the initial measurement (col 4, In 26-28; By making spectrophotometric measurements directly on unaltered whole blood and by correcting for the effects of light scattering on the measurements; col 4, In 34-40; the present invention makes appropriate measurements of the light scattering by red blood cells and of other light losses in unaltered, whole 


Regarding claim 6, Schlaminger in view of Shepherd teaches the method, wherein determining the level of hemolysis in the whole blood sample includes: determining a difference between the first light absorbance profile and the second light absorbance profile to obtain the level of hemolysis in the whole blood sample (para (0018)-(0023]; comparison of several of the measuring light values for different measuring points of time and determination of a measure for the haemolysis progress by means of an evaluation device by forming a time-dependent course for the measuring light values from the detected measuring light values and determining for the timedependent course at least section-wise a gradient of an assigned measuring curve as a comparative measure for the comparison of the measuring light values at the various measuring points), and Shepherd teaches wherein the first light absorbance profile is corrected (col. 4, In 26-28; By making spectrophotometric measurements 

Regarding claim 7, Schlaminger in view of Shepherd teaches the method , and Schlaminger teaches wherein determining the level of hemolysis in the whole blood sample further includes: identifying a second contribution of constituents of the hemolyzed blood sample to the second light absorbance profile (para (0018)-(0023]; irradiation of the measuring light which is radiated from a measuring light source on the blood sample during haemolysis, detecting of measuring light values at several measuring points of time for measuring light transmitted through and/or reflected by the blood sample by means of a detector device); and Shepherd teaches identifying at least one optical interference in the second light absorbance profile and correcting the second light absorbance profile based on 1) the second contribution of the constituents of the blood sample, and 2) the at least one optical interference of the blood sample (col 4, In 26-28; By making spectrophotometric measurements directly on unaltered whole blood and by correcting for the effects of light scattering on the measurements; col 4, In 34-40; the present invention makes appropriate measurements of the light scattering by red blood cells and of other light losses in unaltered, whole blood and then uses its assessment of these light losses to correct mathematically the measurements of total hemoglobin concentration and the concentrations of the individual hemoglobin species), but teaches that the blood sample is unhemolyzed whole blood instead of hemolyzed blood. Nonetheless, it would have been obvious to one of ordinary skill in the art to 

Regarding claim 8, Schlaminger in view of Shepherd teaches the method, and Schlaminger teaches wherein determining the level of hemolysis in the whole blood sample further includes: determining a difference between the first light absorbance profile and the second light absorbance profile to obtain the level of hemolysis in the whole blood sample (para (0018)-(0023];· comparison of several of the measuring light values for different measuring points of time and determination of a measure for the haemolysis progress by means of an evaluation device by forming a time-dependent course for the measuring light values from the detected measuring light values and determining for the time-dependent course at least section-wise a gradient of an assigned measuring curve as a comparative measure for the comparison of the measuring light values at the various measuring points), and Shepherd teaches wherein the light absorbance profiles are corrected (col 4, In 26-28; By making spectrophotometric measurements directly on unaltered whole blood and by correcting for the effects of light scattering on the measurements).

Regarding claim 17, Schlaminger teaches the system, wherein the computer processor executes instructions that: identify a first contribution of constituents of the whole blood sample to the first light absorbance profile (para (0025)-(0030]; In accordance with another aspect of the invention, a device for determination of the haemolysis of a blood sample is provided, which is configured to determine the 

Regarding claim 18, Schlaminger in view of Shepherd teaches the system, and Schlaminger teaches wherein the computer processor executes instructions that: determine a difference between the first light absorbance profile and the second light absorbance profile to obtain the level of hemolysis in the whole blood sample (para [0025)-(0030); an evaluation device which is configured to compare several of the measuring light values for different measuring points of time and to determine from this a measure for the haemolysis progress by forming, a time-dependent course for the measuring light values from the detected measuring light values and determining for the time-dependent course at least section-wise the gradient of an assigned measuring curve as a comparative measure for the comparison of the measuring light values at the different measuring points of time), and Shepherd teaches wherein the first light absorbance profile is corrected (col 4, In 26-28; By making spectrophotometric measurements directly on unaltered whole blood and by correcting for the effects of light scattering on the measurements).

Regarding claim 19, Schlaminger in view of Shepherd teaches the system of claim 17, and Schlaminger teaches wherein the computer processor executes instructions that: identify a second contribution of constituents of the hemolyzed blood sample to the second light absorbance profile (para (0025)-(0030); In accordance with another aspect of the invention, a device for determination of the haemolysis of a blood sample is provided, which is configured to determine the progress of the haemolysis having: a measuring light source which is configured to irradiate measuring light on the blood sample during haemolysis, a detector device which is configured to detect measuring light values at several measuring points of time for measuring light transmitted through and/or reflected by the blood sample); and Shepherd teaches a device to identify at least one optical interference in the second light absorbance profile of the blood sample; and correct the second light absorbance profile based on 1) the second contribution of the constituents of the blood sample, and 2) the at least one optical interference of the blood sample (col 8, In 25-49; FIG. 6 shows the presently preferred embodiment of the present invention which includes a digital computer 13; a computer-controlled light source 1 0 capable of sequentially emitting at least seven different substantially monochromatic wavelengths; an ultra-thin disposable optical cuvette 11; a large-area light detector 12; and electronic circuitry 14 to amplify the detected signal ... the normal measurement cycle comprises 1) recording the dark current from the photodetector when the light source 10 is turned off, 2) recording the incident light intensity at each of the selected wavelengths, 3) placing a sample of unaltered (undiluted and unhemolyzed) whole blood in the cuvette 11 and inserting it 

Regarding claim 20, Schlaminger in view of Shepherd teaches the system , and Schlaminger teaches wherein the computer processor executes instructions that: determine a difference between the first light absorbance profile and the second light absorbance profile to obtain the level of hemolysis in the whole blood sample (para (0025)-[0030); an evaluation device which is configured to compare several of the measuring light values for different measuring points of time and to determine from this a measure for the haemolysis progress by forming, a time-dependent course for the measuring light values from the detected measuring light values and determining for the time-dependent course at least section-wise the gradient of an assigned measuring curve as a comparative measure for the comparison of the measuring light values at the different measuring points of time), and Shepherd teaches wherein the light absorbance profiles are corrected (col 4, In 26-28; By making spectrophotometric measurements 

Regarding claim 21, Schlaminger in view of Shepherd teaches the system of claim 17, and Schlaminger teaches wherein the computer processor is configured to execute instructions that: identify a first contribution of constituents of the whole blood sample to the first light absorbance profile (para (0025)-(0030); In accordance with another aspect of the invention, a device for determination of the haemolysis of a blood sample is provided, which is configured to determine the progress of the haemolysis having: a measuring light source which is configured to irradiate measuring light on the blood sample during haemolysis, a detector device which is configured to detect measuring light values at several measuring points of time for measuring light transmitted through and/or reflected by the blood sample);
identify a second contribution of constituents of the hemolyzed blood sample to the second light absorbance profile (para (0025)-[0030); In accordance with another aspect of the invention, a device for determination of the haemolysis of a blood sample is provided, which is configured to determine the progress of the haemolysis having: a measuring light source which is configured to irradiate measuring light on the blood sample during haemolysis, a detector device which is configured to detect measuring light values at several measuring points of time for measuring light transmitted through and/or reflected by the blood sample); determine the level of hemolysis in the whole blood sample with a hemolysis model based on a) the first contribution of constituents of the whole blood sample to the first light absorbance profile, and b) the second 
In accordance with another aspect of the invention, a device for determination of haemolysis of a blood sample is provided and configured to compare the progress of the haemolysis by means of an evaluation device, which is configured to compare at least one target absorption spectrum and at least one measuring absorption spectrum for the blood sample and an output device, which is combined with the evaluation device and configured to output an information signal derived from the measure for the haemolysis degree; para (0060); A further embodiment of the invention provides that, for the at least one target absorption spectrum, a measured calibration absorption spectrum is used. The measured calibration absorption spectrum can be determined experimentally for a with surety haemolysed blood sample. It can also be provided in a form that both the model absorption spectrum and the measured calibration absorption spectrum are taken for determination of the measure of the haemolysis degree).

Regarding claim 22, Schlaminger in view of Shepherd teaches the system, and Schlaminger teaches wherein the computer processor is configured to execute instructions that: identify a first contribution of constituents of the whole blood sample to the first light absorbance profile (para [0025)-(0030); In accordance with another aspect of the invention, a device for determination of the haemolysis of a blood sample is provided, which is configured to determine the progress of the haemolysis having: a measuring light source which is configured to irradiate measuring light on the blood sample during haemolysis, a detector device which is configured to detect measuring




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/           Primary Examiner, Art Unit 2886